554 N.W.2d 608 (1996)
218 Mich. App. 613
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Stephen Roderick McCLAIN, a/k/a Stephen Rodrick McClain, Defendant-Appellant.
Docket Nos. 176388, 176389.
Court of Appeals of Michigan.
Submitted April 17, 1996, at Grand Rapids.
Decided September 6, 1996, at 9:10 a.m.
Released for Publication October 25, 1996.
*609 Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, William A. Forsyth, Prosecuting Attorney, and Timothy K. McMorrow, Chief Appellate Attorney, for the People.
Patricia S. Slomski, Detroit, for defendant on appeal.
Before McDONALD, P.J., and MARKMAN and C.W. JOHNSON,[*] JJ.
McDONALD, Presiding Judge.
In this appeal as of right, defendant challenges his convictions and sentences of five to twenty years' imprisonment and 62/3 to 20 years' imprisonment for two separate cases of delivery of less than fifty grams of heroin, M.C.L. § 333.7401(2)(a)(iv); M.S.A. § 14.15(7401)(2)(a)(iv), which sentences were ordered to be served consecutively. Defendant also challenges his convictions for absconding on bond, M.C.L. § 750.199a; M.S.A. § 28.396(1), in two separate cases that were based on defendant's failure to appear for sentencing in the two heroin cases. Defendant was sentenced to concurrent terms of one to four years' imprisonment for the two absconding on bond convictions, to be served consecutively to one of the sentences for the heroin convictions. We affirm.
Defendant first claims his consecutive terms of imprisonment for the heroin convictions are excessive and violate the spirit of People v. Milbourn, 435 Mich. 630, 461 N.W.2d 1 (1990). We disagree. Although defendant improperly looks to the cumulative length of his sentence to argue the minimum sentences are disproportionate, People v. Hardy, 212 Mich.App. 318, 537 N.W.2d 267 (1995), we note the total minimum sentence of 112/3 years for the two offenses nonetheless falls within the guidelines' minimum sentence range. A sentence within the guidelines is presumptively appropriate. People v. Warner, 190 Mich.App. 734, 476 N.W.2d 660 (1991). There is nothing in this record to overcome this presumption. Defendant's failure to address the merits of his claims of alleged "sentence entrapment" and "separation of powers" violations in his brief on appeal constitutes abandonment of the issues. People v. Kent, 194 Mich.App. 206, 486 N.W.2d 110 (1992); People v. Weathersby, 204 Mich.App. 98, 514 N.W.2d 493 (1994).
Defendant next claims his conviction of two counts of absconding on bond arising out of his failure to appear at a single sentencing hearing violates the prohibition against double jeopardy. We disagree.
At issue is the double jeopardy prohibition against multiple punishment for the same offense under U.S. Const., Am. V and Const. 1963, art. 1, § 15. In this multiple punishment context, both the federal and state clauses seek to ensure that the total punishment does not exceed that authorized by the Legislature. People v. Lugo, 214 Mich.App. 699, 542 N.W.2d 921 (1995). Where the double jeopardy issue requires a determination of what constituted a single crime or offense under a particular statute, legislative intent is the beginning and the end of the inquiry. People v. Mathews, 197 Mich.App. 143, 494 N.W.2d 764 (1992). The determination of legislative intent involves traditional consideration of the subject, language, and history of the statute. Lugo, supra. A court must identify the type of harm the Legislature sought to prevent and the amount of punishment authorized by it. People v. Ward, 206 Mich.App. 38, 520 N.W.2d 363 (1994); People v. Spivey, 202 Mich.App. 719, 509 N.W.2d 908 (1993). The convictions in the instant case were for two separate charges of absconding on bond, M.C.L. § 750.199a; M.S.A. § 28.396(1). The statute in question states:
Any person who shall abscond on or forfeit a bond given in any criminal proceedings wherein a felony is charged shall be deemed guilty of a felony. Any person who shall abscond on or forfeit a recognizance or cash deposit made in lieu thereof *610 in paternity proceedings pursuant to the provisions of Act No. 205 of the Public Acts of 1956, as amended, being sections 722.711 to 722.730 of the Compiled Laws of 1948, shall be guilty of a felony. [M.C.L. § 750.199a; M.S.A. § 28.396(1).]
The punishment for a violation of the statute is imprisonment of not more than four years, a fine of not more than $2,000, or both.
We note the statute does not focus on the act of failing to appear for a court proceeding or say any person who fails to appear at a subsequent proceeding is guilty of a felony; instead it says that any person who absconds on or forfeits a bond given in any criminal proceeding involving a felony has committed the crime of absconding on bond. The crime focuses on the bond set and forfeited. Here defendant forfeited two separate bonds, albeit through one act. We find this case analogous to Mathews, supra. In Mathews, a panel of this Court held a defendant who in a single act of grossly negligent operation of a motor vehicle caused a crippling injury to two people could be convicted of two counts of felonious driving. Considering the purpose of the statute to be the protection of individuals from crippling injuries, the Court found "there is one unit of prosecution that arises whenever a defendant's reckless driving results in a crippling injury to another. Exposure to multiple counts of felonious driving is possible when a defendant's actions result in crippling injuries to more than one person." Id., p. 145, 494 N.W.2d 764. Likewise in People v. Vandelinder, 192 Mich.App. 447, 481 N.W.2d 787 (1992), a defendant who in one act offered an undercover police officer money to kidnap, rape, and possibly murder his estranged wife was properly convicted of three courts of solicitation, to murder, kidnap, and commit first-degree criminal sexual conduct. Although the defendant argued on appeal convictions for all three solicitations was precluded by double jeopardy, this Court found the defendant had distinct motives for each crime and, notwithstanding the solicitations occurred in a single conversation with one solicitor and one person solicited, each solicitation could be separately punished. Id., p. 453, 481 N.W.2d 787.
In two separate criminal cases defendant was released on bond pending resolution of the cases. When defendant failed to appear for sentencing, he absconded on two separate bonds. We conclude defendant was properly charged with and convicted of two counts of absconding on bond and that no violation of his right to be free from double jeopardy occurred.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.